Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Foreign references W0 2010-052947 and JP2014-103798 do not have translations.  Please submit translation or on IDS cite abstract translated or US reference it corresponds to. 

Drawings


The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the charge pump must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-4, 8 are   rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 line 10 the recitation “the reverse current” lacks antecedent basis. 
Claim 8 lines 8-10 “thereby … n channel mosfet to battery “and 12-14 “thereby not provide …reaching the battery “are end results.  What are the steps for providing a boost voltage, allow a reverse current, and not provide boost voltage and n channel mosfet to remain open and block reverse current from reaching battery. 
Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim s 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over 2010/0148733 (Koeppl et al) cited by Applicant in view of CN 212137360.
Koeppl et al discloses system for facilitating regenerative charging of battery by motor drive when battery (120)  is properly connected to drive circuitry and for blocking regenerative  charge of battery when battery is improperly connected to drive circuitry ,  mosfet (140) connected to high side of drive circuitry , and fet controller ( 111, 130) connected to high side of drive circuitry and including a charge pump (111) , connected to a gate terminal of mosfet and control operation  of mosfet by when battery is properly connected to drive circuitry  holding charge pump in continuous operation when reverse current is driven on drive circuitry and provide boost voltage to gate terminal and allow a reverses  current to flow though mosfet to battery and when battery is improperly connected to drive circuity deactivating  charge pump and not provide boost voltage to gate terminal and cause mosfet to remain open and block reverse current form reaching battery, see  paragraphs  18-23 .  Koeppl et al lacks disclosing n channel mosfet . CN212137360  disclose n channel mosfet  see fig 1  #28,29 .  It would have been obvious to one of ordinary  skill in the art to combine the regenerative charging  battery system of Koeppl et al with n channel mosfet of CN21237360 for improved control .    


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN MASIH whose telephone number is (571)272-2068. The examiner can normally be reached m-f 8-5 with second friday off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon Santana   can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN . MASIH
Examiner
Art Unit 2837



/KAREN MASIH/               Primary Examiner, Art Unit 2846